            Case 2:18-cv-00758-RSL Document 156 Filed 08/27/20 Page 1 of 1




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    KING COUNTY,                                            Case No. C18-758RSL

10                           Plaintiff,                       ORDER
11                      v.
12    BP PLC, et al.,
13                           Defendants.
14
15         This matter comes before the Court on the Joint Status Report filed by the parties on
16 August 26, 2020. Dkt. #155. The parties have requested a continuance of the stay in this matter
17 and propose to submit a further joint status report by September 9, 2020.
18         Finding good cause, IT IS HEREBY ORDERED that the stay in this case be continued to
19 September 9, 2020. The parties shall submit a joint proposal regarding next steps for this matter
20 on or before that date.
21         IT IS SO ORDERED.
22         DATED this 27th day of August, 2020.
23
24                                                  A
                                                    Robert S. Lasnik
25
                                                    United States District Judge
26
27
28

     ORDER - 1
